DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 4/06/2021, 12/02/2020, & 12/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Allowable Subject Matter



Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a cable assembly comprising: an electronic device; a cable connected to the electronic device; and a cable holder for supporting the electronic device and the cable, wherein the electronic device comprises a terminal array surface on which terminals to be electrically connected to the cable are arranged, wherein the cable holder comprises a connection surface facing the terminal array surface, and a side surface having a connection groove formed with an opening 
Regarding Claim 3, the cited prior art of record does not teach or fairly suggest a cable holder comprising: a connection surface which is a plane facing a terminal array surface on which terminals of an electronic device to which a cable is to be connected are arranged; a cable extension surface from which the signal cable extends; and a side surface connecting the connection surface and each side of the cable extension surface, wherein the side surface includes a connection groove formed continuously so as to open toward the side surface side by forming an opening in the connection surface and the cable extension surface, and wherein the holder is translucent.
Regarding Claim 5, the cited prior art of record does not teach or fairly suggest a production method for a cable assembly comprising: arranging a plurality of terminal array surfaces on which terminals of an electronic device are arranged so as to face upward; applying a photocurable adhesive to locations other than the terminals of the terminal array surface lower than convex conductive bodies formed on the terminals; mounting a translucent cable holder so that the applied photocurable adhesive spreads to the terminal array surfaces; adhesively fixing the electronic device and the cable holder by irradiating light 
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claim 2 depends upon claim 1 and is thus allowable for at least the same reasons. Claim 4 depends upon claim 3 and is thus allowable for at least the same reasons. Claim 6 depends upon claim 5 and is thus allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847